Citation Nr: 0826521	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  99-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for lumbar myositis, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of 
shrapnel wounds of the left thigh and pelvis, with retained 
foreign bodies and scars, currently rated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The Board issued a decision as to these matters in September 
2000.  In January 2001, the Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion for Remand of the 
parties, and thereby vacated the Board's September 2000 
decision in these matters.  The Board issued a subsequent 
decision in these matters in August 2001, which was vacated 
and remanded by a decision and Order of the Court in December 
2002.  The Court's December 2002 decision was in turn 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in March 2008, after a 
lengthy stay in light of pending litigation before the Court 
and the Federal Circuit.  The below action is directed in 
view of the Court's December 2002 Order in this matter and 
subsequent precedential decisions of the Court and the 
Federal Circuit.

In correspondence received from the veteran in August 2004, 
the veteran sought entitlement to service connection for 
bilateral hearing loss and an increased rating for post-
traumatic stress disorder (PTSD).  It appears possible that 
development and adjudication in connection with these matters 
has occurred but is not reflected in the claims file 
currently before the Board.  These matters are referred to 
the RO for appropriate action.  

Also, in a July 2008 Informal Hearing Presentation, the 
veteran's representative requested that the Board grant the 
veteran's claim for service connection for his disabling eye 
condition.  From the claims file it is not clear if this 
request was made in error.  To the extent such a claim (or 
appeal) exists, the matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in a December 2002 decision, the Court 
vacated the Board's August 2001 decision in this matter.  In 
its decision, the Court directed development and adjudication 
by VA in compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law, which was enacted during the pendency of the 
veteran's appeal, redefined the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Pursuant 
to the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Additionally, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c).  

There is no indication in the veteran's claims file that VCAA 
notice has been provided in connection with the matters 
before the Board.  Such notice is required pursuant to 38 
U.S.C.A. § 5103.  Further, it is likely that there are 
outstanding private or VA records of treatment available that 
would be relevant to adjudication of the veteran's claims.  
Additionally, it has been over 9 years since the veteran has 
been afforded a VA examination pertaining to his claim for a 
TDIU and the increased rating claims on appeal.  Pursuant to 
the duty to assist set forth at 38 U.S.C.A. § 5103A, the 
Board finds that updated relevant records of treatment and a 
new VA examination would be helpful in development and 
readjudication of the claims on appeal.

In correspondence received from the veteran in August 2004, 
the veteran sought entitlement to service connection for 
bilateral hearing loss and an increased rating for PTSD.  
These matters are inextricably intertwined with the veteran's 
appeal for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two or more issues are inextricably intertwined 
if one claim could have significant impact on the other).  
Accordingly, all development and adjudication with respect to 
these issues are necessary for proper consideration of the 
veteran's claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate letter(s) providing 
Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)) notice relative to the issues 
of entitlement to service connection for 
bilateral hearing loss, an increased rating 
for PTSD, as well as for the issues on 
appeal, including in accordance with 
Vazquez-Flores v. Peake, 22 Vet App 37 
(2008).  

Relative to the increased rating claims, 
the VCAA notice should specifically: (1) 
inform the claimant that to substantiate 
each increased rating claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) provide general notice of the 
criteria necessary for entitlement to a 
higher disability rating under the 
applicable Diagnostic Code(s); (3) inform 
the claimant that disability ratings will 
be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 100 
percent based on the nature of the symptoms 
of the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
provide examples of the types of medical 
and lay evidence relevant to establishing 
entitlement to increased compensation.

Also, with respect to his claims for 
service connection and a TDIU, the notice 
must include the evidence and information 
necessary to substantiate such claims.

2.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his service-
connected disabilities, including 
psychiatric disability, lumbar myositis, 
and shrapnel wounds of the thighs, pelvis, 
and left leg, for the period from April 
1997 forward.  He should also be requested 
to identify the name and address of all 
providers of medical treatment for his 
hearing loss since service.  After any 
required releases for medical information 
are requested and obtained from the 
veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained. 

3.  If not already completed, conduct all 
development and adjudication necessary on 
the issues of entitlement to service 
connection for hearing loss and an 
increased rating for PTSD (see statement 
from veteran received in August 2004).  
All documentation of adjudication and 
development in connection with these 
matters must be associated with the claims 
file.  Notice of the determinations should 
be provided to the appellant and his 
representative.  If timely notice of 
disagreement is received as to either 
issue, issue a statement of the case and 
afford the appropriate opportunity to 
respond.  Only if a timely substantive 
appeal is received should these issues be 
forwarded to the Board for appellate 
consideration.

4.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded all required VA 
examinations for the purpose of determining 
the current severity of his service-
connected disabilities.
 
The claims file must be provided to the 
examiners for review, and the clinicians 
should indicate that the claims file was 
reviewed.
 
The examiners should additionally provide 
an opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
veteran is unable to secure and follow 
substantially gainful employment due to the 
combined effects of his service-connected 
disabilities.  The examiners are requested 
to provide a complete rationale for their 
opinions, as a matter of medical 
probability, based on their clinical 
experience, medical expertise, and 
established medical principles.  

5.  Readjudicate the issues on appeal, 
including with consideration of whether 
referral to the Director, Compensation and 
Pension, for extraschedular consideration 
of each increased rating claim, and TDIU 
claim, is warranted pursuant to 38 C.F.R. 
§§ 3.321 and 4.16(a) and (b).  If any 
benefit sought remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




